Citation Nr: 0513551	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  00-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for a separate 
disability of the left upper extremity, to include as 
secondary to service-connected disability.

3.  Entitlement to service connection for a disability of the 
left lower extremity, to include as secondary to service-
connected disability.

4.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to May 
1981 and from September 1981 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for a neck disability, a disability of the left 
lower extremity other than the already service-connected left 
shoulder disability and for a disability of the left lower 
extremity, as well as the claim for an increased rating for a 
left shoulder disability.  This case was previously before 
the Board in June 2001, at which time it was remanded for 
additional development of the record and to ensure due 
process.  In February 2004, the Board again remanded the 
veteran's claim for development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The issue of entitlement to service connection for a separate 
disability of the left upper extremity, other than the 
already service-connected left shoulder disability, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection is in effect for two disabilities, 
including postoperative residuals of a left shoulder 
dislocation, evaluated as 20 percent disabling.

2.  A neck disability was not present in service or for many 
years thereafter, and there is no competent clinical evidence 
of record which links a current neck disability to service or 
the veteran's service-connected left shoulder disability.

3.  A disability of the left lower extremity was initially 
documented many years after service, and there is no 
competent clinical evidence of record which links a current 
left lower extremity disability to service or the veteran's 
service-connected left shoulder disability.

4.  The veteran's left shoulder disability is manifested by 
limitation of motion and pain.


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310(a) (2004).

2.  A left lower extremity disability was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).

3.  The criteria for a 30 percent evaluation for a left 
shoulder disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in June 2001 and 
February 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and VA and private medical 
records, including reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Factual background

The service medical records disclose that the veteran stepped 
in a hole and injured his left ankle in April 1984.  The 
diagnosis was symptomatic injury to the left ankle.  No 
pertinent abnormality was noted on the separation examination 
in July 1985.  

The veteran was afforded a general medical examination by the 
VA in January 1990.  There were no abnormal findings with 
respect to the neck or left lower extremity.

Private medical records disclose that the veteran was seen in 
September 1996 and related that he began having significant 
left shoulder pain the previous month while at work.  He 
stated that the pain was in the shoulder radiating down into 
the axilla and forearm, with tingling into the ring and 
little fingers and some discomfort into the dorsum of the 
wrist.  Following an examination, the impression was overuse 
strain of the left shoulder and neck.  

X-ray examination of the cervical spine in December 1998 
produced an impression of questionable minimal neural 
foramina encroachment of C3/C4, C4/C5 on left, correlate 
clinically.

VA outpatient treatment records have been associated with the 
claims folder.  Magnetic resonance imaging of the left 
shoulder in January 1999 revealed degenerative joint disease 
involving the acromioclavicular joint with mild to moderate 
impingement.  An electrodiagnostic evaluation of the left 
arm, including a needle examination of C5 through C7 
paraspinal muscles in February 1999 did not reveal any clear 
evidence for carpal tunnel syndrome or radiculopathy.  Some 
findings were suggestive of a mild focal demyelinating injury 
at that level.  Borderline prolongation of the left flexor 
carpi radialis H reflex latency was suggestive, but not 
diagnostic of, injury to the afferent fibers of the C6-7 
nerve roots or the proximal fibers of the median nerve/upper 
trunk of the brachialplexus.  

In August 1999, the veteran reported that his left shoulder 
pain was getting worse and that it was interfering with his 
sleep.  He indicated that the pain radiated to his neck, head 
and left arm.  Magnetic resonance imaging of the cervical 
spine in September 1999 revealed mild disc bulges at C3-C4, 
C4-C5 and C5-C6.  There was very mild foraminal stenosis at 
C4-C5 and C5-C6.  No significant central stenosis was noted.  

The veteran was afforded a VA examination in October 1999.  
He complained of pain in his left shoulder with a burning 
sensation to the left upper arm and forearm.  Loss of 
sensation to the left hand was also alleged.  It was 
indicated that he worked as a mail handler and that it was 
difficult for him to lift mail sacks that might weigh 80 
pounds.  He asserted that he had experienced about two to 
three episodes of dislocation of his left shoulder since the 
surgery in service.  It was reported that the veteran was 
right hand dominant.  An examination showed that forward 
flexion of the left shoulder was from 0-175 degrees; 
abduction was from 0-180 degrees; external rotation was from 
0-75 degrees; and internal rotation was from 0-80 degrees.  
There was positive crepitus.  Deep tendon reflexes was 2+ and 
symmetrical.  Strength in the biceps and triceps was 5/5.  
The rotator cuff was 5-/5 and mild weakness was reported.  
The diagnosis was status post Bankhart repair of the left 
shoulder, stable, with possible early carpal tunnel syndrome 
on the left.  

In a statement dated in February 2000, a private physician 
related that he had treated the veteran for the previous few 
years.  He indicated that the veteran continued to have 
problems with his neck and shoulder.  

A VA examination of the joints was conducted in August 2002.  
The examiner noted that the claims folder was reviewed.  The 
veteran reported that the shoulder would occasionally 
"lock."  He claimed it had become fixed in position, 
especially when "grabbing" objects vigorously.  He stated 
that he had to manipulate the shoulder and that he was able 
to open it up within 10 to 15 minutes.  He indicated that he 
had essentially no pain in the shoulder.  The veteran also 
described neck and arm pain.  He claimed that it began about 
two years after his shoulder surgery in 1984, with a gradual 
onset of pain beginning at the base of the neck, spreading 
down the posterior aspect of the shoulder and upper arm, and 
down the ulnar aspect and volar aspect of the forearm to the 
wrist.  He maintained that this occurred every other day and 
was not related to any particular activity.  He also reported 
a left leg problem that he asserted began in service.  He 
related that he fell repeatedly in service, and landed on his 
shoulder and left hip.  He argued that he was told that he 
had a "bruise" in service and was treated symptomatically.

An examination of the left shoulder revealed moderately 
severe tenderness over the mid clavicle, extending distally 
to the acromioclavicular joint.  There was no appreciable 
deformity visible.  The veteran could flex to 45 degrees, 
limited by pain; extend to 20 degrees, limited by pain and 
weakness; abduct to 35 degrees, limited by pain; and adduct 
to 25 degrees, limited by painful discomfort.  The pertinent 
diagnoses were left shoulder recurrent dislocation; strain of 
the cervical spine with mild neuropathy in the left upper 
extremity (X-ray study normal); and strain of the left hip 
(X-ray study normal).  The examiner commented that it was not 
at least as likely as not that the veteran's left shoulder 
condition either caused or aggravated the cervical condition 
or the left hip condition.  

The veteran's VA vocational rehabilitation folders have been 
associated with the claims folder.  Of record is his leave 
record from his job for 2000.  A counseling record dated in 
December 2000 reflects that the veteran had an employment 
handicap.  It was determined that his work was not compatible 
with his disability.  In a letter dated in December 2003, the 
VA advised the veteran that his vocational rehabilitation 
program had been interrupted because he had not been actively 
involved in services since May 2003.

The veteran has been granted service connection for left 
shoulder dislocation, status post Bankhart procedure, 
evaluated as 20 percent disabling; and for residuals of a 
laceration of the right lateral eyebrow, evaluated as 
noncompensable.  

Analysis 

	I.  Service connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran has not argued, and the evidence does not 
otherwise establish, that he has a neck disability or a 
disability of the left lower extremity that had its onset in 
service.  The service medical records are negative for any 
complaint or finding of a neck disability.  Although the 
service medical records indicate that the veteran sustained a 
left ankle injury in service, no left lower extremity 
disability was demonstrated on examination for separation 
from service.  Further, a neck disability and a left lower 
extremity disability were initially demonstrated years after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Moreover, the record does not 
contain a competent clinical opinion linking a neck 
disability or a left lower extremity disability to service.  

The veteran asserts that his neck and left lower extremity 
disabilities are secondary to his service-connected left 
shoulder disability.  The evidence supporting the veteran's 
claim consists of medical records demonstrating that he has a 
cervical strain and a left hip strain.  The veteran's 
statements, however, represent the only evidence linking 
these conditions to his service-connected left shoulder 
disability.  In contrast, following the VA examination in 
August 2002, the physician opined that the neck disability 
and the disability of the left lower extremity were not 
caused or aggravated by the left shoulder disability.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the veteran's lay assertions to the effect 
that his neck and left lower extremity disabilities are 
related to his service-connected left shoulder disability are 
neither competent nor probative of the issue in question.  
The opinion of the VA physician is of greater probative value 
than the veteran's allegations regarding the etiology of his 
neck and left lower extremity disabilities.  

In light of the absence of competent clinical evidence 
linking a neck disability or left lower extremity disability 
to service, and the absence of competent clinical evidence of 
a relationship between the veteran's service-connected left 
shoulder disability and his neck disability, or left lower 
extremity disability, the Board finds that the preponderance 
of the evidence is against the claims.  

	II.  An increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 40 percent evaluation may be assigned for fibrous union of 
the humerus of the minor extremity.  A 20 percent evaluation 
may be assigned for recurrent dislocation of the humerus of 
the minor extremity at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements or with infrequent 
episodes, and guarding of movement only at the shoulder 
level.  A 20 percent evaluation may also be assigned for 
malunion of the humerus with marked or moderate deformity.  
Diagnostic Code 5202.

A 30 percent evaluation may be assigned for motion of the 
minor upper extremity limited to 25 degrees from the side.  
When the motion is limited to midway between the side and 
shoulder level or at the shoulder level, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5201.

The veteran has been afforded two VA examinations during the 
course of his appeal.  The Board observes that the October 
1999 examination demonstrated slight limitation of motion of 
the left shoulder, with guarding.  Weakness and crepitus were 
also reported.  It is significant to point out that the more 
recent VA examination, conducted in August 2002, disclosed 
that the veteran's range of motion was far more limited than 
on the previous examination.  In this regard, the Board 
emphasizes that forward flexion was to 45 degrees and 
abduction was to 35 degrees.  It must also be noted that all 
movements of the left shoulder were accompanied by pain.  The 
Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  Although an increased rating 
is not warranted based solely on the limitation of motion 
shown on VA examination, the presence of pain demonstrates 
functional impairment comparable to limitation of motion of 
the upper extremity which warrants a 30 percent rating.  
There is no clinical evidence of fibrous union or other 
findings to support a 40 percent evaluation.  Accordingly, 
the Board concludes that the evidence supports a 30 percent 
rating for the service-connected left shoulder disability.  


ORDER

Service connection for a neck disability, to include as 
secondary to service-connected disability, is denied.

Service connection for a disability of the left lower 
extremity, to include as secondary to service-connected 
disability, is denied.

A 30 percent evaluation for a left shoulder disability is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.  


REMAND

The veteran also asserts that service connection is warranted 
for a separate disability of the left upper extremity, other 
than the already service-connected left shoulder dislocation.  
The Board observes that in its June 2001 remand, it requested 
that the veteran be afforded a VA examination, and that a 
medical opinion should be provided concerning the 
relationship, if any, between the veteran's service-connected 
left shoulder disability and any other distinct disability of 
the left upper extremity.  Although that examination was 
conducted in August 2002, the examiner did not furnish the 
requested opinion.  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Veterans Appeals (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The claims folder should be referred 
to the examiner who conducted the August 
2002 VA examination, and he should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
separate disability of the left upper 
extremity, other than the already 
service-connected left shoulder 
disability and, if so, whether such 
additional distinct disability of the 
left upper extremity is related to 
service-connected left shoulder 
disability.  The rationale for all 
opinions expressed should be set forth.  
If the examiner is not available, then a 
VA orthopedic examination should be 
conducted, and the examiner should 
respond to the same question.  

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


